Examiner’s Amendment

An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 C.F.R. 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The Examiner's Amendment was authorized by Mr. Joseph Sofer in a telephone interview on 01/12/2022.

The application has been amended as follows:
Claim 1, the entire wording of the claim has been deleted and changed to:
--A coupling arrangement for connecting a first and a second thermally insulated, fluid-conducting line comprising: 
a coupling having a first coupling part arranged at the first fluid-conducting line;
a second coupling part arranged at the second fluid-conducting line; and 
connecting means for releasably connecting the two coupling parts, wherein a covering surrounding the coupling parts is provided, wherein a cavity formed by the covering is configured for avoiding the condensation of atmosphere which has penetrated into the cavity, wherein the covering comprises a first and a second hood, a first end of the first hood abutting the thermal insulation of first fluid-conducting line and a first end of the second hood abutting the thermal insulation of second fluid-conducting line, wherein respective second ends of the first and the second hood are releasably and directly connected to each other over the coupling parts, wherein the respective 

Claim 4, in line 2, “in the” has been changed to --in a--.

Claim 9, in line 1, “claim 7” has been changed to --claim 1--.

Claims 6, 7, 8, and 12 have been canceled.





Claim 3, in line 1, “Claim” has been changed to --claim--.
Claim 5, in line 1, “Claim” has been changed to --claim--.
Claim 9, in line 1, “Claim” has been changed to --claim--.


	Reasons for Allowance
Claims 1, 3-5, 9-11, and 13-16 are allowed. 

The following is an examiner’s statement of reasons for allowance: 
The prior art of record does not anticipate all the limitations as recited in independent claims 1 and 14-16.
The prior art does not provide any teaching, suggestion or motivation (TSM) to modify the prior art as such.  
There is no cogent reasoning that is unequivocally independent of hindsight that would have led one of ordinary skill in the art at the time the invention was made to modify the prior art to obtain the applicant’s invention.
Even though, the individual parts are known per se, there is nothing to teach the specific structures and structural combinations as claimed. 
Also, refer to page 5 line 15 through page 6 line 28 in Applicant’s Remarks filed 11/10/2021.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES A LINFORD whose telephone number is (571)270-3066. The examiner can normally be reached Monday thru Friday: 8:00 am to 5:00 pm Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) 270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

JAMES ALBERT LINFORD
Examiner
Art Unit 3679
01/12/2022


/Matthew Troutman/Supervisory Patent Examiner, Art Unit 3679